DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 5-13, 15, 17-19, 36-42, 155-161 in the reply filed on 2/21/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed “heartbeat signal(s)” in claims 10, 12, 18, “preconfigured table” in claim 41 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-13, 15, 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	For claims 9-13, 15, 17-19, claim 9 recites the power element controller and the device controller are configured to monitor each other’s working status. Claim 10 recites the power element controller and the device controller are configured to exchange and receive heartbeat signals to verify proper working status. However, the specification only discloses in paragraphs 
 	Claim 41 recites a preconfigured table. However, the specification does not disclose any table. Therefore, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant that the inventor  at the time the application was filed has possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13, 15, 17-19 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The indefinite claim language is “ the power element controller and the device controller are configured to monitor each other’s working status” in claim 9 and “the power element controller and the device controller are configured to exchange and receive heartbeat signals to verify proper working status” in claim 10 and “a preconfigured table” in claim 41. It is unclear what the claimed heartbeat signals are and 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 162 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 10,021,952) in view of Shiba et al. (WO2018/021309).
 	Goldman et al. disclose an apparatus 100 for drying an object, the apparatus 100 comprising: a housing configured to provide an airflow channel having an airflow inlet and an 
 	  For claim 2, Goldman et al. disclose wherein the apparatus 100 further comprises a power element that is configured to provide power at least to the radiation energy source and the airflow generating element (col. 12, line 44 to col. 13, line 18, claims 1, 8, 14).  
 	For claim 5. Goldman et al. disclose wherein the apparatus 100 further comprises a power element controller in connection with the device controller, wherein the power element controller is configured to control operation of the power element (col. 5, lines 16-24).  
 	For claim 162, Goldman et al. disclose wherein a portion of at least one of the one or more radiation energy sources 112 is positioned contacting airflow in the airflow channel (Fig. 1).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 10,021,952) in view of Shiba et al. (WO2018/021309) as applied to claim 5 as above, and further in view of Chen (US 11,146,088).
 	The apparatus of Goldman et al. as modified by Shiba et al. as above includes all that is recited in claims 6-8 except the apparatus further comprises a power control circuit; wherein the power control circuit comprises a battery discharging circuit that is configured to control discharging of one or more battery cells or cell groups of the power element; wherein the battery discharging circuit comprises a field-effect transistor.  Chen discloses a power control circuit 10; wherein the power control circuit 10 comprises a battery discharging circuit 12 that is configured to control discharging of one or more battery cells or cell groups of the power element 11; wherein the battery discharging circuit comprises a field-effect transistor Q1 (Fig. 1, col. 2, lines 37-48, col.4, lines 1-9). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the apparats of Goldman et al. to include a power control circuit; wherein the power control circuit comprises a battery discharging circuit that is configured to control discharging of one or more battery cells or cell groups of the power element; wherein the battery discharging circuit comprises a field-effect transistor as taught by Chen in order to effectively reduce the delay time of cutting off the power transmission path of the battery unit, thereby improving the protection efficiency for other electronic components in the battery unit and/or an electronic device (Chen, col. 1, line 65 to col. 2, line 2).
Claims 36-39, 41-42, 161 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al. (US 10,021,952) in view of Shiba et al. (WO2018/021309) as applied to claim 2 as above, and further in view of Maxell Holdings Ltd (CN 107949293 A). 
The apparatus of Goldman et al. as modified by Shiba et al. as above includes all that is recited in claims 36-39, 41-42 except for the device controller is configured to detect an abnormal wind speed in the airflow channel via a wind speed detecting device; the wind speed detecting device comprises a temperature sensitive resistor that is thermally coupled with a heating resistor; the device controller is configured to detect the abnormal wind speed by determining that a temperature associated with the temperature sensitive resistor is abnormal; the device controller operates to measure the temperature associated with the temperature sensitive resistor based on measuring a resistance value of the temperature sensitive resistor; the device controller operates to detect the abnormal wind speed by comparing the measured temperature associated with the temperature sensitive resistor with a preconfigured table; the device controller operates to turn off the airflow generating element and/or the one or more radiation energy sources after detecting the abnormal wind speed. Maxell Holdings Ltd disclose an apparatus for drying an object comprising the device controller 12 is configured to detect an abnormal wind speed in the airflow channel via a wind speed detecting device 25; the wind speed detecting device 25 comprises a temperature sensitive resistor that is thermally coupled with a heating resistor 6 (paragraphs [0077], [0078], [0097]); the device controller 12 is configured to detect the abnormal wind speed by determining that a temperature associated with the temperature sensitive resistor is abnormal (paragraph [0121], moreover, the claimed preconfigured table is deemed to be a printed matter which produces no patentable merit and will not be accorded any consideration (MPEP 2111.05)); the device controller 12 operates to measure the temperature associated with the temperature sensitive resistor based on measuring a resistance value of the temperature sensitive resistor; the device controller 12 operates to detect the abnormal wind speed by comparing the measured temperature associated with the .  
Allowable Subject Matter
Claims 155-160, 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Jessica Yuen/
Primary Examiner
Art Unit 3762